      Case 3:21-cv-00434-SHR Document 26 Filed 04/16/21 Page 1 of 2




             UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA

DAWN BALL, #20190001029,

           Plaintiff,                CIVIL ACTION NO. 3:21-cv-00434

           v.                        (SAPORITO, M.J.)

WARDEN GARRY HAIDLE, et al.,

           Defendants.

                               ORDER

     AND NOW, this16th day of April, 2021, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.   The plaintiff’s in forma pauperis status in this action is

REVOKED;

     2.   Our Order of March 26, 2021 (Doc. 17), which granted the

plaintiff’s motion for leave to proceed in forma pauperis (Doc. 12), is

VACATED; and

     3.   The plaintiff is ORDERED to pay the applicable $402 filing

and administrative fees in full within thirty (30) days of the date of
       Case 3:21-cv-00434-SHR Document 26 Filed 04/16/21 Page 2 of 2




this Order or the dismissal of this action will be recommended.




                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge




                                   -2-
